Case 8:21-cv-00600-CJC-KES Document 18 Filed 05/24/21 Page1of1 Page ID #:61

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

 

CASE NUMBER:
JAMES RUTHERFORD
Plaintiff(s) 8:21-cv-00600-CJC-KES
V.
ADA DISABILITY ACCESS LITIGATION:

SIDEL MONTES, et al APPLICATION FOR STAY

Defendant(s) AND EARLY MEDIATION
1. Party (name): BEATRIZ GREGG requests a stay of proceedings and early

 

mediation through the Court's ADR Program

2. The complaint in this case asserts a claim under Title III of the Americans with Disabilities Act (“ADA”),
42 U.S.C. §§ 12181-12189.

3. The party filing this Application for Stay and Early Mediation requests that the Court:

a.

b.

Stay these proceedings;
Schedule an early mediation through the Court’s ADR Program;

Order Plaintiff to file with the Court and serve on Defendant(s) within fourteen (14) days of the date

of the Order granting Application for Stay and Early Mediation a statement that includes the

following:

1) An itemized list of specific conditions on the subject premises that are the basis of the claimed
violations of the ADA; and

2) An itemized list of damages and, for each item, the amount sought.
Order Defendant to file with the Court and serve on Plaintiff(s) at least ten (10) days before the date

set for the early mediation any evidence Defendant intends to rely upon to support a claim that the
alleged violations have been remedied or that no violation exists.

Date: May 21, 2021

 

P ARNSEN BLAKELY f Qe BULL

 

Type or Print Name Signature of Attorney ( of Party without Attorney)

Opposition to this Application for Stay and Early Mediation
must be filed no later than seven (7) days from the date of service of this
Application for Stay and Early Mediation.

 

ADR-21 (09/16) ADA DISABILITY ACCESS LITIGATION: APPLICATION FOR STAY AND EARLY MEDIATION Page 1 of 1
